Citation Nr: 9934916	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) is well 
grounded.

2.  Whether the veteran's claim for entitlement to service 
connection for right ankle sprain is well grounded.

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected post Bankhart procedure of 
the left shoulder.

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected keloid scars, left flank.



ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to November 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied service 
connection for right ankle sprain and (PTSD), as well as 
entitlement for a compensable evaluation for post Bankhart 
procedure, left shoulder.  

Pursuant to the veteran's request, a travel Board hearing was 
scheduled at the RO in September 1999.  The veteran failed to 
report for the hearing.  Therefore, this case is properly 
before the Board for adjudication.  See 38 C.F.R. § 20.704 
(1999).

The August 1996 rating decision also granted service 
connection for gunshot wound of the right wrist and left 
forearm with compensable evaluations of 10 percent disabling 
assigned to each.  However, the veteran did not express 
disagreement with those determinations.  Therefore, those 
issues are not before the Board since the RO's determinations 
regarding them are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201,20.202, 20.302(a) (1999).

The Board also notes that the veteran, in his September 1996 
Notice of Disagreement, also expressed disagreement with the 
denial of a compensable evaluation for keloid scars left 
flank in the August 1996 RO rating decision.  The Board will 
address this matter in the remand portion of this decision. 


FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with 
PTSD.

2. There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with a 
right ankle sprain.

3. The veteran's left shoulder disability is currently 
manifested by full range of motion with no discomfort.


CONCLUSIONS OF LAW

1.The veteran has not presented a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (1991).

2. The veteran has not presented a well-grounded claim of 
entitlement to service connection for right ankle sprain.  
38 U.S.C.A. § 5107(a) (1991).

3. Entitlement to a compensable evaluation for service-
connected post Bankhart procedure, left shoulder is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5203 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the veteran's claim for entitlement to service 
connection for  PTSD is well grounded.

Relevant Law and Regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. Certain chronic disabilities, such 
as psychoses and sensorineural hearing loss, will be presumed 
to be related to service if manifested to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service. 38 C.F.R. § 3.303(d).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Service-connection - PTSD

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 at 138 (1997).

Regarding the initial § 3.304(f) PTSD element, if there is a 
current medical diagnosis of record from a mental health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140. 

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board is required to "make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat."  Zarycki v. Brown, 6 
Vet. App. 90, 98 (1993). See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

If the claimed stressor is not combat related, "the veteran's 
lay testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by 'credible evidence,'"  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Stated alternatively, in 
order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Further,  the issue of the occurrence of claimed in-service 
stressors is an adjudicative, and not a medical matter.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Well-grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A well-grounded claim for service connection for PTSD has 
been submitted when there is "medical evidence of a current 
(PTSD) disability, lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen , 10 Vet. App., at 
137.  

The Court has held that the failure to demonstrate that a 
disability is currently manifested constitutes a failure to 
present a plausible or well-grounded claim  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992);  Brammer v. Derwinski, 3 
Vet. App. 223 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, 1 Vet. App. at 81. A claimant would not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).

Factual Background

Upon entrance into service, the veteran reported no history 
of depression or nervous trouble and the accompanying 
clinical evaluation reflects a normal psychiatric profile for 
the veteran.

In June 1993 the veteran reported that he needed to talk with 
someone to help him deal with stress and depression and was 
referred to the mental health clinic.  The veteran presented 
for a mental health examination, his primary complaint being 
that he sustained a gunshot wound to the right wrist in March 
1993, resulting in a depressed mood, loss of appetite and 
difficulty sleeping.  He also reported experiencing martial 
difficulties that he said were caused by frustration he felt 
on account of his gunshot wound.

The veteran reported that he frequently experienced 
nightmares about his injury, but denied other symptoms of 
PTSD.  The examiner diagnosed the veteran with marital 
problems and antisocial personality disorder.

In his report of medical history that the veteran completed 
as part of his separation physical in 1995, the veteran 
reported experiencing frequent trouble sleeping, nervous 
trouble and periods of unconsciousness, which he attributed 
to his gunshot wound.  Although the medical examiner 
indicated a normal psychiatric profile for the veteran, it 
was recommended that he schedule a mental health examination 
regarding possible PTSD.

The veteran presented for a VA examination in October 1998.  
The examiner referred the veteran for a mental health 
examination stating he presented a questionable history of 
personality disorder compared to PTSD.

In November 1996 the veteran presented for a VA PTSD 
examination.  The veteran reported that in 1993 while with 
friends, they were assaulted.  He stated that he was shot 
during this altercation.  The veteran reported that the Navy 
evaluated him as not suitable for service retention because 
of his PTSD assertions.  The Board, however, is unable to 
locate documentation in his claims file to substantiate this 
assertion.

The veteran stated to the examiner that being shot in 1993 
was a highly traumatic event for him that he persistently 
dreams about and contemplates.  He reported sudden anxiety 
regarding the possibility of visiting the location where he 
was shot.  However, the veteran did not report limited 
emotions or estrangement from people or difficulty 
concentrating.

The examiner indicated that the veteran appeared focused and 
cooperative and did not present a history of psychiatric 
disability.  The examiner noted that the veteran made good 
post-service adjustments both marital and vocationally, but 
did note some PTSD symptoms such as sleeping difficulty.  The 
examiner, however stated that it did not appear that PTSD 
symptoms were the core cause of the veteran's difficulties.  
The examiner diagnosed the veteran with phase of life 
problems, antisocial personality traits and stated his 
findings did not justify an additional disability for PTSD.

In a December 1996 statement the veteran gave his account of 
the gunshot wound incident.  He stated that he experienced 
trauma and stress as the result of watching his friend get 
shot and he himself being shot.  The veteran stated that this 
incident occurred in 1993 while off duty.

Analysis

The Board has carefully reviewed the evidence and concludes 
that the veteran has not presented a well-grounded claim for 
entitlement to service connection for PTSD.

As stated previously, in order to present a well-grounded 
claim for PTSD, the veteran is required to initially present 
competent medical evidence of a current PTSD disability.  See 
Cohen.  The veteran has not satisfied this requirement.

The VA examiner in November 1996 specifically excluded PTSD 
as a diagnosis for the veteran.  Although the examiner noted 
the possible existence of some psychiatric symptomatology, it 
was concluded that the cause of the veteran's difficulties 
that the examiner was antisocial personality traits.  The VA 
examiner's conclusion was essentially consistent with other 
medical evidence of record, in particular the in-service 
diagnosis of personality disorder.  PTSD has never been 
diagnosed.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability . . ., a claim is 
not well grounded."  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

The veteran's statements as to claimed PTSD are not 
determinative.  A veteran's statements that he is suffering 
from a current disability is not by itself sufficient to make 
a claim well grounded since a lay person is not competent to 
offer evidence requiring medical knowledge.  Espiritu v,. 
Derwinski, 2 Vet.  App. 492, 494. (1992).

As indicated above, service connection may not be granted for 
personality disorder.  See 38 C.F.R. §§ 3.303, 4.9.

In summary, for the reasons and bases discussed above, the 
Board concludes that a well-grounded claim of entitlement to 
service connection for PTSD has not been presented.  The 
benefit sought on appeal is accordingly denied.

2.  Whether the veteran's claim for entitlement to service 
connection for right ankle sprain is well grounded.

Factual Background

Upon entry into service the veteran did not report and the 
medical examiner who conducted his enlistment physical did 
not note any fractures or sprain of his right ankle.

In May 1993 the veteran reported pain to his right ankle.  
The examiner noted full range of motion, no deformity and 
diagnosed the veteran with mild ankle sprain.  In July 1993 
the veteran again reported pain in his right ankle, stating 
that he twisted it during an altercation.  In August 1993 x-
rays were negative, the examiner noted soft tissue injury to 
the veteran's right foot.

In July 1994 the veteran presented complaints of a right 
ankle sprain, resulting from playing volleyball.  The 
examiner noted full range of motion in the veteran's right 
ankle with some minor pain.  The veteran made similar 
complaints in September and November 1994.  

In March and October 1995, the veteran was diagnosed with 
chronic right ankle pain with peroneal weakness.  During his 
physical examination that was performed  in November 1995 
prior to his separation from service the veteran reported 
pain in his right ankle.  The examiner noted the veteran's 
history of chronic ankle spasms but indicated no diagnosis. 

The veteran presented for a VA examination in October 1996.  
He reported injuring his right ankle in April 1994 while 
dancing and re-injured it playing volleyball a few months 
later.  He said he experiences chronic pain and a popping 
sensation.  The examiner noted no swelling or deformity in 
the veteran's ankle.  The ankle was not tender to palpation.  
Ranges of motion of the right ankle were normal and were 
identical to ranges of motion of the left ankle.  The 
diagnosis was history of right ankle sprains in 1994.  The 
accompanying VA x-ray of the veteran's right ankle resulted 
in the following impression by the examiner: no evidence of 
significant bony abnormality, possible very slight soft 
tissue swelling, ankle mortise intact, bone content normal.

Analysis

As discussed above, in order for there to be a well grounded 
claim, the veteran is initially required to present competent 
medical evidence of a current disability, in this case a 
current diagnosis of a right ankle sprain.  See Caluza.  
Based upon a careful review of the evidence, the Board 
concludes that the veteran has not satisfied this initial 
step of the three part Caluza analysis.

The VA examiner did not diagnose the veteran with a current 
right ankle sprain in October 1996.  It was noted that there 
was only a history of right ankle spasms in 1994.  The 
examiner's finding of no current ankle disability was based 
on what appears to be a thorough physical examination and 
review of X-ray studies.

The veteran's statements that he is suffering from a current 
disability is not by itself sufficient to make a claim well 
grounded since a lay person is not competent to offer 
evidence requiring medical knowledge.  Espiritu v,. 
Derwinski, 2 Vet.  App. 492, 494. (1992).   Lay persons are 
not considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore his statements do not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993).

In summary, for the reasons and bases discussed above the 
Board concludes that the veteran's claim of entitlement to 
service connection for right ankle sprain is not well 
grounded.  In the absence of a current disability, the claim 
must be denied.  See Rabideau and Chelte, supra.

Additional Comments

Because the veteran's claim for service connection are not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
RO informed the veteran of the type of evidence necessary to 
state a well-grounded claim in its Statement of the Case in 
February 1997.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well-grounded, namely competent medical 
evidence of current disabilities.

3.  Entitlement to a compensable evaluation for service-
connected post Bankhart procedure of the left shoulder

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disability. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's left shoulder disability has been assigned a 
zero percent rating under 38 C.F.R. § 4,71a, Diagnostic Code 
5203(1999).  Diagnostic Code 5203 pertains to impairment of 
the clavicle or scapula.  A 20 percent evaluation is 
warranted for dislocation.  A 20 percent evaluation is 
warranted for nonunion with loose movement and 10 percent 
without loose movement.  Malunion of or rate of impairment of 
function of contiguous joint warrants a 10 percent 
evaluation.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion) and 0 
degrees to 180 degrees in abduction.  38 C.F.R. § 4.71, Plate 
I (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

In March 1992, the veteran complained of pain in his left 
shoulder and the examiner noted inflammation in the rotator 
cuff.  The veteran reported the same complaints in May 1992.  
A June 1992 magnetic resonance imaging (MRI) test of the 
veteran's left shoulder revealed Bankhart fracture of the 
anterior glenoid without associated hill-sach's deformity of 
the humeral head.  An August 1992 arthrogram of his left 
shoulder revealed a fracture, anterior glenoid, Bankhart 
fracture.  In 1992 Bankhart corrective surgery was performed 
on the veteran's left shoulder.

In February 1993, the examining physician indicated that the 
veteran demonstrated satisfactory progress. The veteran 
reported experiencing minimal problems with his left 
shoulder.  During his 1995 separation physical examination, 
the veteran reported limited left shoulder range of motion 
over his head.

During his October 1996, VA examination the veteran reported 
he injured his left shoulder in 1992 and underwent corrective 
surgery, but that his shoulder has never been the same.  He 
said he experiences constant pain and instability in his left 
shoulder.  The examiner noted that no swelling or deformity 
appeared upon examination of the veteran's left shoulder and 
was not tender.  Range of motion was reported by the examiner 
as follows: abduction to 180 degrees, anterior flexion to 180 
degrees, 45 degrees for backward extension, horizontal 0 to 
130 degrees, internal/external rotation to 90 degrees.  The 
same ranges were noted for the veteran's right shoulder.  No 
complaints of discomfort from the veteran were noted for all 
ranges of motion for his left shoulder.  The examiner's 
impression of the veteran's left shoulder was left shoulder 
injury in 1992 with status post surgical repair of a Bankhart 
procedure.  The accompanying x-ray of the veteran's left 
shoulder indicated slight decrease in subacromial space, 
grossly normal humerus, no unusual soft tissue, glenoid 
somewhat widened and less than optimal articular cortex.

Analysis

The Board has carefully reviewed the medical evidence, which 
has been reported in detail above.

Under Diagnostic Code 5203, a 10 percent disability rating is 
warranted for malunion of the shoulder (either the major or 
minor extremity).  In this case, there is no evidence of 
malunion of the shoulder.  Specifically during the most 
recent VA examination, no deformity of the shoulder was 
noted, and there is no other evidence of record which 
indicates that malunion of the shoulder exists.  Similarly, 
other criteria applicable to higher ratings under Diagnostic 
Code 5203, such as dislocation or nonunion of the shoulder 
joint, are not present.  Accordingly, a noncompensable 
disability rating is warranted.  See 38 C.F.R. § 4.31.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  However, such symptoms as ankylosis of the 
shoulder (Diagnostic Code 5200), limitation of motion of the 
upper extremity (Diagnostic Code  5201) and impairment of the 
humerus (Diagnostic Code 5202) are lacking in this case.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the October 1996 examination report 
reflects that the veteran was able to achieve full abduction 
and forward elevation.  The examiner specifically noted that 
there was no decrease in range of motion upon repetitive 
motions and, significantly, there were no complaints of pain 
on any ranges of motion.  Although the Board has taken into 
consideration the veteran's complaints of pain, there is no 
objective evidence of functional loss due to pain, weakened 
movement, fatigability or incoordination.  In this respect, 
the Board places greater weight on the objective VA 
orthopedic report than on the veteran's statements.  The 
Board therefore concludes that the additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 are not present 
in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected left shoulder 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
right ankle sprain is denied.

Entitlement to a compensable evaluation for service-connected 
post Bankhart procedure of the left shoulder is denied.



REMAND

As noted in the Introduction, the RO denied entitlement to a 
compensable evaluation for keloid scars, left flank, in the 
August 1996 rating decision.  The veteran was advised of this 
decision in August 1996, and he filed a notice of 
disagreement with that decision in September 1996.  To this 
point, the record does not reflect that the RO has issued a 
statement of the case as required under 38 C.F.R. § 19.26 
(1999).  See also 38 C.F.R. § 19.29 (1999).  The filing of a 
notice of disagreement initiates the appeal process and the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the (RO) for the 
following development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to a compensable evaluation for keloid 
scars left flank.  The veteran should be 
afforded the opportunity to perfect an 
appeal as to that issue that issue.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

